Citation Nr: 1434961	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-26 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel





INTRODUCTION

The Veteran had active duty service from October 1972 to October 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for hearing loss and tinnitus.

The Virtual VA and VBMS files have been reviewed.


FINDINGS OF FACT

1.  The Veteran experienced noise exposure during his service.

2.  The competent medical evidence does not establish the presence of bilateral hearing loss recognized as a disability for VA purposes.

3.  The Veteran's currently diagnosed tinnitus first manifested many years after his period of active service and is not causally or etiologically related to active service, to include in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

2.  Tinnitus was not incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in July 2009.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and lay statements.  

The Veteran underwent a VA audiology examination in April 2011 to assist in determining the nature and etiology of any currently diagnosed hearing loss and tinnitus.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The April 2011 VA examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski,    3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Hearing Loss and Tinnitus

The Veteran contends that he has hearing loss and tinnitus as a result of acoustic trauma during service.  A July 2010 statement from the Veteran's wife asserts that he complained of hearing problems in service, but never received treatment.  The Veteran stated in his October 2009 formal appeal that he was constantly exposed to noise from jet engines.  He noted that he slept next to the flight line where the noise from jets was unbearable.  He often didn't have time to put on his hearing protection during an emergency situation.  His DD Form 214 shows that he served in the Air Force as a fire protection specialist.  

The Veteran's lay statements regarding acoustic trauma are competent and credible.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he was exposed to the reported acoustic trauma in service.  

The Veteran does not have a currently diagnosed bilateral hearing loss disability for VA compensation purposes.  The Veteran was afforded an April 2011 VA audiology examination.  He reported that he does not notice much of a problem with regards to hearing loss, but that he sometimes has difficultly hearing in conversations.  On clinical evaluation, Maryland CNC speech recognition scores were 94 percent, bilaterally.  Pure tone thresholds, measured in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
20
25
15
LEFT
15
20
15
15
15

The Veteran also submitted private treatment records.  A January 2010 statement from Dr. M.E.H. reported that the Veteran had "essentially normal hearing" in the low and mid-frequencies, and mild high frequency hearing loss.  His speech discrimination was 100 percent in both ears.  A September 2008 statement from Dr. C.S. reports that audiology results were "normal except for a drop in the high frequencies in both ears at 6-8000 Hz."  Speech recognition scores were 100 percent bilaterally.  A May 2003 private treatment record from Dr. T.R.B. notes normal hearing through 4000 Hz, with mild hearing loss in higher frequencies.  

The clinical results reported do not meet the requirements for a hearing loss disability in either ear, as set out in VA regulations at 38 C.F.R. § 3.385. Specifically, none of the thresholds in any of the frequencies between 500 and 4000 Hertz is 40 decibels or greater; there are not at least three frequencies between 500 and 4000 Hertz that are 26 decibels or greater; and, speech recognition scores are not less than 94. 

The Veteran is competent to report symptoms of hearing loss that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to diagnose a bilateral hearing loss disability, because hearing loss is identified by objective and specific audiometric and speech recognition testing.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter and therefore his opinion as to a diagnosis of hearing loss is not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  Rather, the competent medical evidence of record shows no current hearing loss disability (see 38 C.F.R. § 3.385) upon which to predicate a grant of service connection at any time during the claim period.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. 223, 225.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

As to the tinnitus claim, the Veteran contends he began to experience tinnitus in approximately 2003.  The Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

A May 2003 private treatment record from Dr. T.R.B. states that the Veteran reported that tinnitus had its onset approximately one month prior.  The September 2008 statement from Dr. C.S. notes that the Veteran reported that tinnitus had its onset 10 years prior, in approximately 1998.  Although the private treatment records note that the Veteran experienced noise exposure in service, they do not offer an opinion as to the etiology of tinnitus.  

At the April 2011 VA examination, the Veteran reported that tinnitus had its onset in 1996, while he was working at an airport.  The VA examiner opined that it is less likely that tinnitus is related to service.  The Veteran separated from service in 1976.  By his own report, tinnitus did not have its onset prior to 1996, 20 years after service separation.  The VA examiner opined that this is too far delayed from acoustic exposure to be attributed to the military.  Rather, she noted that tinnitus is more likely attributable to the occupational noise exposure the Veteran experienced when he was working at the airport after service.  

The Board finds that the Veteran's currently diagnosed tinnitus first manifested many years after his period of active service and is not causally or etiologically related to active service, to include in-service noise exposure.  Service treatment records are absent of complaints, findings, or treatment for tinnitus.  The Veteran did not endorse hearing loss or ear trouble on the February 1976 report of medical history at separation from service.  The Veteran was found to have normal ears on the February 1976 report of medical examination.  

The Board has considered the Veteran's statements that his tinnitus was caused by noise exposure in service.  As noted above, while the Veteran is considered competent to report the presence of tinnitus, the Board has found that his lay assertion as to the cause of tinnitus is not competent evidence he does not have the requisite specialized education or training to offer an medical opinion on the cause of tinnitus.  In contrast, the Board finds that the April 2011 VA audiology examination provides the most probative evidence of record with respect to the etiology of the Veteran's current tinnitus.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The Board finds that this medical evidence is persuasive and has great probative weight.  The medical reports and opinions are detailed, provided a rationale for the opinions, and cited to the facts which supported the opinion. 

For the foregoing reasons, the preponderance of the evidence weighs against the award of service connection for tinnitus; therefore, service connection must be denied.  As the preponderance of the evidence is against the Veteran's service connection claim for tinnitus, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


